Title: To George Washington from Richard Vernon, 24 August 1758
From: Vernon, Richard
To: Washington, George



honble Sir
Fort Pearsall augt 24th 1758

I hope no Eval will accrue from my detaining a Letter derected To you So Long by me, When had opertunety to Send it Sooner but humbly hope the Severity of my Disorder will plead my Excuse—Mr McCullouch must apply to Sir John for Cash To Discharge the branch forrage acct; Mr Walker hath wrote only, for What Will be Sufficien To discharge The debts allredy Contracted below—I Could not by any means bring a Total of the forrage Recd below—Mr Walker much ailing and in a hurry home, bundled up all The peapers I had Relating To Three Large Quantetys of forrage before I had Entered them in my book.
please To Charge The Waggon masters To have all the Wagns Well-Secured both Sides & Ends that no horses Can Teare Their bags; and Cover the Seames in the bottoms of The wagns underneath The Lode To prevent the baggs from falling or working in, which if the do, the motion of the wagn will Soon

weare holes and lose the Grain—much dammage hath been Sustaind that way notwithstanding Repeated Orders ware Given to have the Waggons Secured as above.
Please allso To order The wagn M[aste]rs To bring in all The Empty baggs both flower and forrage baggs and Deliver Them To The Commissarrys proper To Receive Them.
There are Three men from Culpeper Which Mr Walker and mySelf are under promises To That They Shall not be oblig’d any farther Then fort Cumberland. I beg your honr may pay a regard To our Reputations.
I hope youl not blaim me for ordering The Teams To be Well fed This Time—one Team Well fed will do you more Sarvice in yr march out, Then Two That are meanly fed and its the Good of The Sarvice I have at hart—I hope no person of Knowledge or That is To be Regarded will Sensure me for The Loss of So many Cattle—I had no Gard assign’d me which was Exceeding ill usage Nither Should I have Left Edwards’s Til next day and So push’d on To Pearsalls under my own Gard in one day; had not Several Gentlemen Laid Down many Reasons Why I Sould Joyn them That night—but I hope The most of Those beeves will be Recover’d agn.
Thus Dr Sir I Conclude a most Imperfect Letter besceeching The Great Disposer of Events To Defend and prospor you Through all perrils and fitagues of war Bring you of Victorious at The Close and Long Continue you The Delight of all well Effected Virginians. I am Sir your most oblig’d hble Sert

Richd Vernon

